MORTON, Circuit Judge.
I concur in the result. Under the doctrine of trespass ab initio, seizures of property under authority of law in which either the required formalities subsequent to the seizure were not observed (Smith v. Gates, 21 Pick. [Mass.] 55; Williams v. Ives, 25 Conn. 568; Kerr v. Sharp, 14 Serg. & R. [Pa.] 399), or in which the property seized was carelessly or improperly dealt with by the person making the seizure (Barrett v. White, 3 N. H. 210, 14 Am. Dec. 352, collecting old authorities), are avoided from the beginning. The doctrine leads to actions against the officer or other person making the seizure, and renders him liable as for a conversion of the goods. Upon a pretty careful examination of the authorities, I have found no case in which the liability for such a trespass was imposed upon the party on whose behalf an officer of the law was acting; and McGuire v. United States, 273 U. S. 95, 47 S. Ct. 259, 71 L. Ed. 556, indicates clearly that no sueh extension is favored. As applied to the present ease, the doctrine of trespass ab initio is invoked as creating an estoppel against the United States from proceeding with the forfeiture on account of the misconduct of its agents in dealing with property which had been seized by them. No decision supporting such a view has come to our attention.